IN THE SUPREME COURT OF THE STATE OF DELAWARE

MANUELA ORTIZ-QUINONES,                     §
                                            §         No. 171, 2018
         Plaintiff Below,                   §
         Appellant,                         §         Court Below: Superior Court of the
                                            §         State of Delaware
         v.                                 §
                                            §         C.A. No. N13C-10-196
CHRISTIANA CARE HEALTH                      §
SERVICES, INC., a Delaware                  §
Corporation,                                §
                                            §
         Defendant Below,                   §
         Appellee.                          §

                              Submitted: August 10, 2018
                              Decided:   November 5, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                         ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the Superior Court’s judgment should be affirmed on the basis of the

court’s well-reasoned decision of March 8, 2018.* The Superior Court properly

granted summary judgment as a matter of law to the defendant-below/appellee,

Christiana Care Health Services, Inc., following the court’s determination that the

plaintiff-below/appellant, Manuela Ortiz-Quinones, had failed to support an

essential element of her medical negligence claim.



*
    2018 WL 1225731 (Del. Super. Ct. Mar. 8, 2018).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:


                               /s/ Karen L. Valihura
                               Justice




                                 2